DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 14 and 16-20 of copending Application No. 17/850,473 (reference application has been allowed but has not matured into a patent as of the date of this Office Action). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, instant claim 1 is broader than reference application claims 1 and 2.   Instant claim 1 is broader because it does not explicitly claim at least the limitation “wirelessly charging” (i.e. only claims “at least one coil supplying power”) and/or explicitly claim at least the limitation “energy transfer zone” (i.e. only claims “an area configured to charge”).
Re claims 4-8 and 10, reference application claims 1 and 2 do not explicitly claim the shelf via the internal drive can be moved up/down using a hinged member (instant claim 4), an attachment member (instant claim 5), a swivel mount (instant claim 6), an articulating member (instant claim 7), a drawer (instant claim 8) and/or a magnetic holder (instant claim 10).  It is common knowledge these attachment means are well-known as means to attach devices together.  Therefore, it would have been obvious to have devised the shelf to be embedded or mounted on a any of mounting means claimed in the above instant claims to provide an anchor for the internal drive to attach and freely move.
Re claim 9, the limitation can be found in reference application claim 4.
Re claim 11, the limitation can be found in reference application claim 6.
Re claim 12, the limitations can be found in reference application claims 9 and 10 in combination.
Re claim 13, reference application claims 1 and 2 do not explicitly claim the devices be charged is a smart phone, a smartwatch or a computer.  It is a common knowledge portable devices including Applicant’s devices are battery-operated and needing charging.  Therefore, it would have been obvious to have a charger to charge any type of mobile devices that powered via batteries since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 14, the limitation can be found in reference application claim 17.
Re claim 15, it is an inherent feature of wireless or inductive charging to have primary coils in a charger and associated receiving or secondary coils in a device to establish flow of power thereto.
Re claims 16, reference application claim 16 does not explicitly claim the shelf configured to move in X, Y and Z directions.  However, both instant claim 16 and reference claim 16 claim an internal drive unit that can be moved in every direction and this drive unit is attached to the shelf (or a surface).  Hence, the reference claimed surface (or shelf) can be moved in all X, Y and Y directions.  Other limitations are found in the reference application claim 16.
Re claims 17-19, the limitations can be found in reference application claims 17-19 respectively.
Re claim 20, the limitations can be found in reference application claims 1, 2, 14 and 16 in combination.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact matured into a patent.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and be accompanied by an approved terminal disclaimer.

Response to Arguments
Applicant's arguments filed 12/9/22 have been fully considered.  The rejections under 102 and 103 have been withdrawn.  However, Applicant made no argument with respect to the double patent rejection.
Amendment has been made to the claims.  However, the double patent rejection still applicable with a few changes due to the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087